Citation Nr: 0618965	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-31 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO granted the 
veteran's claim seeking entitlement to service connection for 
post-traumatic stress disorder and assigned a 50 percent 
rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking entitlement to an initial disability 
rating in excess of 50 percent for his service-connected 
post-traumatic stress disorder (PTSD).  The Board finds that 
a remand is necessary to provide the veteran with a VA 
examination that accurately addresses the nature and severity 
of his PTSD in the context of the applicable rating criteria.

The RO granted the veteran's claim for service connection in 
May 2004 and based its initial disability rating of 50 
percent in large part upon a January 2004 VA PTSD 
examination.  That examination, however, did not adequately 
assess the veteran's symptoms in a manner amendable to the 
rating criteria found in 38 C.F.R. § 4.130, Diagnostic Code 
9411.  For example, while the examiner recounted the 
veteran's reported history of multiple divorces and an 
episode where the veteran attacked his nephew, those 
incidents were not discussed in terms of the clinical 
symptomatology they indicate.  Further, some issues 
concerning functionality, such as spatial disorientation or 
the manifestation of obsessional rituals, were not addressed 
at all.

The Board also notes that the examiner assigned a Global 
Assessment of Functioning (GAF) score of 50, which indicates 
serious symptoms, yet described the veteran's PTSD as 
"moderate".  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, 46-47 (1994).  It is not clear whether the GAF 
designation included the impairment caused by the veteran's 
nonservice-connected major depression or whether the symptoms 
of the depression could be differentiated from those of the 
PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(remanding Board's decision where medical evidence did not 
differentiate between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability); see also 61 Fed. Reg. 52695 (Oct. 8, 1996) (VA 
responding to commenters by noting that, when it is not 
possible to separate the effects of conditions, VA 
regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the claimant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition).

Rating decisions must be based upon medical findings that 
relate to the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Due to the inadequacy 
of the January 2004 examination, the veteran must be afforded 
another VA examination in which the examiner has access to 
the veteran's medical history and can describe the veteran's 
symptoms in terms consistent with the rating criteria.

On remand, it should also be verified whether the veteran has 
received any treatment regarding his PTSD subsequent to July 
2004, the date of the most recent medical evidence of record, 
and any such treatment records should be obtained and 
associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should undertake any additional 
development and/or notification deemed 
necessary for a full and fair 
adjudication of this case as required 
by any recent Court decisions and 
updated agency protocol.

2.	The AMC should determine whether the 
veteran has received treatment for PTSD 
since July 2004 and assist him in 
obtaining any identified treatment 
records.

3.	After additional records, if any, have 
been obtained, the veteran should be 
scheduled for a VA psychiatric 
examination to evaluate the nature and 
severity of his service-connected PTSD.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination; the examiner must indicate 
that the claims folder was reviewed.  
Any testing deemed appropriate by the 
examiner should be conducted.  A 
complete rationale should be provided 
for any opinion expressed.

The findings of the examiner should 
address the level of social and 
occupational impairment attributable to 
the veteran's PTSD.  If it is not 
possible to differentiate between 
impairment resulting from PTSD and 
impairment resulting from any other 
nonservice-connected disorder, the 
examiner should state this in the 
report.  See Mittleider, 11 Vet. App. 
at 182.

While the symptoms provided in the 
rating criteria are not an exclusive or 
exhaustive list of symptomatology that 
may be considered, see Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002), 
the examiner should comment on the 
veteran's thought processes, 
communication, personal appearance and 
hygiene, behavior, orientation in all 
spheres, work and family relations, 
speech, affect, abstract thinking, 
mood, memory, and ability to understand 
complex commands.  The examiner should 
also address the presence or absence of 
the following: delusions or 
hallucinations; suicidal ideation; 
anxiety, suspiciousness, or panic 
attacks; and obsessive rituals which 
interfere with routine activities.

The examiner should assign a numerical 
code under the GAF scale provided in 
the Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition, and 
specifically indicate whether the GAF 
designation includes the impairment 
caused by the veteran's 
nonservice-connected major depression 
or any other nonservice-connected 
psychiatric disorder.

The examiner should also provide an 
answer to the following question: Is 
the veteran unable to obtain or retain 
gainful employment because of his 
service-connected PTSD?  If the veteran 
is unemployable because of several 
disorders including his service-
connected PTSD, the examiner should 
estimate the percentage of which his 
service-connected PTSD contributes to 
his unemployability.

4.	Thereafter, the claims folder should be 
reviewed to ensure that the foregoing 
requested development has been 
completed.  In particular, the 
examination report should be looked at 
to ensure that it is responsive to and 
in compliance with the directives of 
this remand and if not, corrective 
procedures should be implemented.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5.	After an appropriate period of time, or 
after the veteran indicates he has no 
further evidence to submit, his claim 
for an initial disability rating in 
excess of 50 percent for PTSD should be 
readjudicated.  In the event that the 
claim is not resolved to the 
satisfaction of the appellant, he 
should be provided a supplemental 
statement of the case (SSOC) which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  He 
should be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





